DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shane Foley on July 28, 2022.

The application has been amended as follows: 
In the Specification:
The Incorporation by Reference of Sequence Listing has been replaced by the following new Incorporation by Reference of Sequence Listing:
The instant application contains a Sequence Listing which has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety. Said ASCII copy, created on March 13, 2022 and is 18758 bytes in size, is named HGF-800DIV_ST25.txt.

In the Claims:
               45. (Currently Amended) A method of producing a synthetic RNA expression vector, the method comprising: 
                modifying at least one region of a primary nucleotide sequence which reduces the frequency of at least one of CpG and UpA dinucleotides in said at least one region, thereby producing a modified primary nucleotide sequence; and 
                producing a synthetic RNA expression vector comprising said modified primary nucleotide sequence which has a reduced frequency of at least one of CpG and UpA dinucleotides compared to a an unmodified primary nucleotide sequence.  

               52. (Currently Amended) The method of claim 45, wherein the frequency of both CpG and UpA dinucleotides is reduced in the synthetic RNA expression vector comprising said modified sequence, as compared to a an unmodified primary nucleotide sequence.  

               55. (Currently Amended) The method of claim 45, wherein the synthetic RNA expression vector comprising said modified primary nucleotide sequence which has a reduced frequency of at least one of CpG and UpA dinucleotides compared to a corresponding synthetic RNA expression vector without the modified primary nucleotide sequence exhibits increased open reading frame (ORF) expression as compared to a synthetic RNA expression vector which comprises an unmodified primary nucleotide sequence.  

               58. (Currently Amended) The method of claim 45, wherein the frequency of CpG dinucleotides and/or the frequency of UpA dinucleotides in the at least one region of said primary nucleotide sequence which is modified is reduced via introduction of synonymous substitutions into coding regions of said primary nucleotide sequence, as compared to an unmodified primary nucleotide sequence.  

               60. (Currently Amended) The method of claim 45, wherein the frequency of CpG dinucleotides and/or the frequency of UpA dinucleotides is reduced in the open reading frames (ORFs) and/or coding regions of the synthetic RNA expression vector, as compared to an unmodified synthetic RNA expression vector 

               66. (Currently Amended) A method of producing a synthetic recombinant ssRNA virus genome, the method comprising: 
                modifying at least one region of a primary ssRNA virus genome to reduce the frequency of CpG and UpA dinucleotides in said at least one region of the primary ssRNA virus genome, thereby producing one or more modified regions of the primary ssRNA virus genome; and 
                producing a synthetic recombinant ssRNA virus genome comprising said one or more modified regions which have a reduced frequency of CpG and UpA dinucleotides compared to an unmodified synthetic ssRNA virus genome, which comprises an unmodified primary ssRNA virus genome 

REASONS FOR ALLOWANCE
	The prior art fails to disclose or suggest production of a synthetic RNA expression vector where at least one region of a primary nucleotide sequence is modified to reduce at least one of CpG or UpA dinucleotides and producing a vector that includes the modified primary nucleotide sequence.  Burns (80(7) Journal of Virology 3259-3272 (2006), and cited in the Information Disclosure Statement filed September 5, 2018) provides only for increasing the CpG content, and is silent regarding the UpA content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636